DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
2.	Claims 21-25 are allowed.  Independent Claim 21 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘initiating a test sequence and subsequently disconnecting the wireless connection; executing a test, comprising: reconnecting the wireless connection between the medical device and communication device and subsequently checking latency of the reconnection; transferring data from the medical device to the communication device and checking a transfer rate of the transferred data; checking a data integrity parameter; assessing a result of the test’.



Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2006/0126846 A1 to Araki et al. (Araki), in view of Publication No.: US 2020/0163587 A1 to Bhattacharjee et al. (Bhattacharjee). 
As to Claims 1 and 11, Araki discloses a computer program product installable on a mobile communication device and configured for use with a peripheral electronic medical device, the computer program product embodied in a non-transitory computer readable storage medium and comprising computer instructions for: 
verifying the presence of system minimum requirements of the mobile communication device (Fig. 1, ‘the present invention proposes a device authentication system in which a terminal device comprises an operating system and connection monitoring unit for monitoring whether or not an external device is connected to the terminal device’, ¶ 0024); 
verifying an electronic communication connection with the peripheral electronic medical device (Fig. 1, ‘the connection monitoring section 18 judges whether or not an external device, other than the data communications card 2, is connected to the PDA 1 through an external connection terminal 20a or 20b such as an IrDA (Infrared Data Association) or a USB. More specifically, the connection monitoring section 18 detects see also ¶ 0024).
Araki does not expressly disclose executing a connectivity test to evaluate electronic communication connectivity between the peripheral electronic medical device and the mobile communication device; and assessing the result of the connectivity test. 
 However, Bhattacharjee discloses executing a connectivity test to evaluate electronic communication connectivity between the peripheral electronic medical device and the mobile communication device (‘the lung condition monitoring device is also capable of wireless data transfer to any peripheral computing device such as mobile phone via wireless connectivity and show the test results on the mobile phone display with the help of a proprietary application embodied in the phones operating system. The mobile interface increases the portability, data monitoring, and user friendliness of the device’, see abstract); and 
assessing the result of the connectivity test (‘the lung condition monitoring device is also capable of wireless data transfer to any peripheral computing device such as mobile phone via wireless connectivity and show the test results on the mobile phone display with the help of a proprietary application embodied in the phones operating system. The mobile interface increases the portability, data monitoring, and user friendliness of the device. Further, the mobile interface helps in storage and analysis of big time data for prognosis, diagnosis, and therapeutic purposes’, see abstract). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘executing a Bhattacharjee into Araki so as to effectively provide a reliable and portable monitoring device, Bhattacharjee ¶ 0021. 
As to Claims 2 and 12, Araki further discloses wherein executing a connectivity test comprises at least one of: verifying that a connection latency time value is below a predetermined threshold value; verifying that a connection bandwidth rate is above a predetermined threshold value; and verifying the integrity of data transferred from the peripheral electronic medical device to the mobile communication device (‘the lung condition monitoring device is also capable of wireless data transfer to any peripheral computing device such as mobile phone via wireless connectivity and show the test results on the mobile phone display with the help of a proprietary application embodied in the phones operating system. The mobile interface increases the portability, data monitoring, and user friendliness of the device. Further, the mobile interface helps in storage and analysis of big time data for prognosis, diagnosis, and therapeutic purposes’, see abstract).  In addition, the same suggestion/motivation is used as the rejection for Claims 1 and 11.
	As to Claims 3 and 13, Araki further discloses upon determining that the result of the connectivity test is a pass, enabling full user access to the computer program product thereby enabling use with the peripheral electronic medical device (‘when the terminal device is successfully authenticated at the device authentication sever 4, the authentication control section 414 cause the transmission section 415 to transmit fault signal representative of access failure, to the PDA 1. The PDA 1 displays the access failure on the display section in order to inform the terminal device user of the access failure, at step 115’, ¶ 0058).
	As to Claims 4 and 15, Araki further discloses upon determining that the result of the connectivity test is a fail, repeating the connectivity test (‘on the other hand, when the terminal device is not successfully authorized, the device authentication server 4 transmits an access rejection signal to the NAS 3 through the transmission section 415. Responsive to the access rejection signal, the NAS 3 transmits a fault signal representative of access failure, to the PDA 1. The PDA 1 displays the access failure on the display section in order to inform the terminal device user of the access failure, at step 115’, ¶ 0058).
	As to Claims 5 and 16, Araki further discloses wherein the system minimum requirements comprise at least one of a compatible Operating System version, display properties, and wireless transceiver module (Fig. 1, ‘the PDA 1 comprises a PPP 11, an 
	As to Claims 6 and 17, Araki further discloses wherein the display properties comprise at least one of display resolution and color capability (Fig. 1, ‘the message control section 15 checks the inputted message data with the data stored in the message memory section 16 and outputs the corresponding display data to a display section which is not illustrated’, ¶ 0055; see also ¶ 0037).
	As to Claims 7 and 14, Araki further discloses wherein the computer program product is embodied in the memory unit of the mobile communication device (Fig. 1, ‘the PDA 1 comprises a PPP 11, an authentication information production section 12, an authentication information memory section 13, a message control section 15, a message memory section 16, a connection monitoring section 18, an operating system (OS) 19, external connection terminals 20a and 20b, an operation input section having input buttons, a display section for displaying character information and image data, and a control section for controlling the PDA 11’, ¶ 0037).
	As to Claims 8 and 18, Bhattacharjee further discloses transmitting the result of the connectivity test to an external computer (‘the lung condition monitoring device is also capable of wireless data transfer to any peripheral computing device such as mobile phone via wireless connectivity and show the test results on the mobile phone see abstract).  In addition, the same suggestion/motivation is used as the rejection for Claims 1 and 11.
	As to Claims 9 and 19, Araki further discloses wherein the communication device comprises at least one of a smartphone, a tablet computer, or a smartwatch (‘the PDA 1 is a hand-held terminal device used by a user who requests service such as data delivery or downloading’, ¶ 0035).
	As to Claims 10 and 20, Bhattacharjee further discloses wherein the peripheral electronic medical device comprises at least one of a medicine injection device and a monitoring device (‘another object of the present invention is to develop a Lung monitoring device which would be adapted to perform basic Pulmonary Function Tests (PFT) to determine the conditions of the COPD and accordingly inform about its user upon detecting the conditions of the COPD’, ¶ 0015).  In addition, the same suggestion/motivation is used as the rejection for Claims 1 and 11.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463